ORDER
Kevin Webster was sentenced for possession with intent to distribute methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii), possession of a gun in relation to a drug trafficking crime, 18 U.S.C. § 924(c), and possession of a gun and bullets by a convicted felon, id. § 922(g)(1). He argued for the first time on appeal that the district court erred by applying the sentencing guidelines as mandatory. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We remanded to ask whether the judge would *429have imposed a lesser sentence had he known that the guidelines were advisory. See United States v. Paladino, 401 F.3d 471, 483—84 (7th Cir.2005). The judge said yes, and therefore we VACATE Webster’s sentence and REMAND for resentencing.